           Case 12-18322            Doc 43     Filed 04/25/19 Entered 04/25/19 10:19:19              Desc Main
                                                Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: REINHART, LORI A.                             §     Case No. 12-18322
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard J. Mason, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $229,700.00                            Assets Exempt:      $233,400.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $170.50                 Claims Discharged
                                                                  Without Payment:      $29,801.82


      Total Expenses of Administration:    $16,740.26




               3) Total gross receipts of $38,291.11 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $21,380.35 (see Exhibit 2), yielded net receipts of $16,910.76 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 12-18322          Doc 43     Filed 04/25/19 Entered 04/25/19 10:19:19                 Desc Main
                                              Document     Page 2 of 12



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $323,816.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $16,740.26           $16,740.26           $16,740.26


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $29,953.82              $168.44              $170.50              $170.50


   TOTAL DISBURSEMENTS                           $353,769.82           $16,908.70           $16,910.76           $16,910.76




                 4) This case was originally filed under chapter 7 on 05/03/2012. The case was pending for 84
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        04/24/2019                        By: /s/ Richard J. Mason
                                                                           Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 12-18322              Doc 43         Filed 04/25/19 Entered 04/25/19 10:19:19                        Desc Main
                                                         Document     Page 3 of 12




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                           $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                        RECEIVED

 Personal Injury Settlement Proceeds                                                            1242-000                            $38,291.11

                             TOTAL GROSS RECEIPTS                                                                                   $38,291.11

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
     PAYEE                                                  DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

 REINHART, LORI A.                         Remaining Surplus Estate Funds Returned to                 8200-002                      $21,380.35
                                           Debtor as Approved in Trustee's Final Report

 TOTAL FUNDS PAID TO DEBTOR
                                                                                                                                    $21,380.35
       & THIRD PARTIES




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS           CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED            PAID
                                              CODE            (from Form 6D)


      N/F       Abn Amro Mortgage             4110-000                $71,812.00                       NA                NA                NA
                Grou
      N/F       Bmo Harris Bank               4110-000              $141,251.00                        NA                NA                NA

      N/F       Bmo Harris Bank               4110-000              $110,753.00                        NA                NA                NA

                   TOTAL SECURED                                    $323,816.00                     $0.00              $0.00             $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 12-18322           Doc 43   Filed 04/25/19 Entered 04/25/19 10:19:19                Desc Main
                                              Document     Page 4 of 12




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED                ALLOWED            PAID
                                       CODE

 Trustee, Fees - Richard J. Mason     2100-000                 NA            $2,441.08           $2,441.08        $2,441.08

 Trustee, Expenses - Richard J.       2200-000                 NA              $62.08              $62.08              $62.08
 Mason
 Accountant for Trustee, Fees -       3310-000                 NA            $1,200.00           $1,200.00        $1,200.00
 TIBBLE & WESLER, CPA P.C.
 Banking and Technology Service       2600-000                 NA             $178.38             $178.38             $178.38
 Fee - Rabobank, N.A.
 Attorney for Trustee Fees (Other     3210-000                 NA           $12,762.43          $12,762.43       $12,762.43
 Firm) - SHAW FISHMAN GLANTZ
 & TOWBIN LLC
 Attorney for Trustee Expenses        3220-000                 NA              $96.29              $96.29              $96.29
 (Other Firm) - SHAW FISHMAN
 GLANTZ & TOWBIN LLC
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA           $16,740.26          $16,740.26       $16,740.26
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                  CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                           ASSERTED          CLAIMS       CLAIMS
                      CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                         (from Proofs of     ALLOWED        PAID
                                                  CODE     (from Form 6E)
                                                                                   Claim)


                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 12-18322          Doc 43   Filed 04/25/19 Entered 04/25/19 10:19:19      Desc Main
                                              Document     Page 5 of 12




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                      UNIFORM        CLAIMS
                                                                      ASSERTED         CLAIMS          CLAIMS
 CLAIM NO.           CLAIMANT          TRAN.      SCHEDULED
                                                                   (from Proofs of    ALLOWED           PAID
                                       CODE      (from Form 6F)
                                                                        Claim)

     1        CAPITAL ONE, N.A.       7100-000           $152.00            $168.44      $168.44        $168.44
              C/O BECKET AND
              LEE LLP

     1I       CAPITAL ONE, N.A.       7990-000               NA                 NA         $2.06          $2.06
              C/O BECKET AND
              LEE LLP

    N/F       Blatt Hasenmiller       7100-000               NA                 NA           NA             NA
              Leibsker & Moore LLC

    N/F       Blatt Hasenmiller       7100-000               NA                 NA           NA             NA
              Leibsker & Moore LLC

    N/F       Blatt Hasenmiller       7100-000               NA                 NA           NA             NA
              Leibsker & Moore LLC

    N/F       Cap One                 7100-000        $11,450.00                NA           NA             NA


    N/F       Cap One                 7100-000         $4,821.00                NA           NA             NA


    N/F       Citi                    7100-000        $11,340.00                NA           NA             NA


    N/F       Gecrb/jcp               7100-000           $143.00                NA           NA             NA


    N/F       Illinois Collection     7100-000           $809.91                NA           NA             NA
              Service

    N/F       Malcolm S. Gerald &     7100-000           $655.02                NA           NA             NA
              Associates

    N/F       Sears/cbna              7100-000            $75.00                NA           NA             NA


    N/F       Transworld Systems      7100-000           $507.89                NA           NA             NA


            TOTAL GENERAL
           UNSECURED CLAIMS                           $29,953.82            $168.44      $170.50        $170.50




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 12-18322                      Doc 43         Filed 04/25/19 Entered 04/25/19 10:19:19                                    Desc Main
                                                                      Document     Page 6 of 12
                                                                Form 1
                                                                                                                                                           Exhibit 8
                                            Individual Estate Property Record and Report                                                                   Page: 1

                                                             Asset Cases
Case No.:    12-18322                                                                             Trustee Name:      (330470) Richard J. Mason
Case Name:         REINHART, LORI A.                                                              Date Filed (f) or Converted (c): 05/03/2012 (f)
                                                                                                  § 341(a) Meeting Date:       07/20/2012
For Period Ending:         04/24/2019                                                             Claims Bar Date:      04/30/2018

                                       1                                  2                      3                      4                    5                  6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       1406 Amherst Drive, Schaumburg, IL ,                       125,000.00                         0.00                                   0.00                        FA
            60194-0000, Cook
            . Entire property value: $250,000

    2       cash                                                              200.00                      0.00                                   0.00                        FA
            Orig. Asset Memo: Imported from original petition Doc#
            1

    3       Int. in Ins. policies: Checking account at                          0.00                      0.00                                   0.00                        FA
            Heritage Bank of Schaumburg

    4       checking account at Heritage Bank of                               50.00                      0.00                                   0.00                        FA
            Schaumburg
            Orig. Asset Memo: Imported from original petition Doc#
            1

    5       1/2 interest in 2 telvisions, computer, 4                     1,500.00                        0.00                                   0.00                        FA
            beds,
            Orig. Asset Memo: Imported from original petition Doc#
            1

    6       personal clothing                                                 300.00                      0.00                                   0.00                        FA
            Orig. Asset Memo: Imported from original petition Doc#
            1

    7       wedding ring                                                  1,500.00                        0.00                                   0.00                        FA
            Orig. Asset Memo: Imported from original petition Doc#
            1

    8       video camera, eliptical and other hobby                           150.00                      0.00                                   0.00                        FA
            equipmen
            Orig. Asset Memo: Imported from original petition Doc#
            1

    9       death benefit life insurance policy through                100,000.00                         0.00                                   0.00                        FA
            AIG
            Orig. Asset Memo: Imported from original petition Doc#
            1

   10*      Personal Injury Settlement Proceeds (u)                     63,918.80                    38,291.11                              38,291.11                        FA
            (See Footnote)

   11       4 beds, 3 dressers, pool table, loveseat,                     1,000.00                        0.00                                   0.00                        FA
            kitchenette set, 2 couches, desk (u)

   11       Assets Totals (Excluding unknown values)                  $293,618.80                 $38,291.11                             $38,291.11                    $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                Case 12-18322              Doc 43        Filed 04/25/19 Entered 04/25/19 10:19:19                             Desc Main
                                                          Document     Page 7 of 12
                                                        Form 1
                                                                                                                                            Exhibit 8
                                    Individual Estate Property Record and Report                                                            Page: 2

                                                     Asset Cases
Case No.:   12-18322                                                               Trustee Name:      (330470) Richard J. Mason
Case Name:     REINHART, LORI A.                                                   Date Filed (f) or Converted (c): 05/03/2012 (f)
                                                                                   § 341(a) Meeting Date:     07/20/2012
For Period Ending:     04/24/2019                                                  Claims Bar Date:     04/30/2018
      RE PROP# 10        Settlement funds approved by 2/22/2018 court order.

                         Total gross settlement proceeds ($63,918.80) of the Settlement Award were held by Settlement Alliance, a court approved
                         fiduciary tasked with distributing settlement proceeds (see page 2 of the Motion, Docket # 30 for details).

                         Prior to Estate proceeds there were a number of deductions that were approved:
                         (1) $3,195.94 was paid to Federal Multidistrict Litigation Assessment representing the court approved 5% gross award from
                         the Settlement.
                         (2) Baron & Budd, P.C. - (PI Attorneys' Fee) was paid $15,180.71 as a 25% contingency fee of the settlement for Personal
                         Injury Attorney Fees.
                         (3) Baron & Budd, P.C. (Attorney Expenses) was paid $1,653.84 for attorney expenses as negotiated and agreed to in the
                         Settlement Order.
                         (4) $5,597.20 for Medical Liens was paid after Mulitidistrict Litigation Assessment and Personal Injury attorney
                         fees/expenses were disbursed.

                         Total proceeds to the Chapter 7 Lori A. Reinhart Bankruptcy Estate, after all approved deductions were disbursed/paid, is the
                         remaining $38,291.11.

                         The funds were received on May 30, 2018 and deposited the next day into the Reinhart Estate.




UST Form 101-7-TDR ( 10 /1/2010)
                Case 12-18322               Doc 43      Filed 04/25/19 Entered 04/25/19 10:19:19                         Desc Main
                                                         Document     Page 8 of 12
                                                        Form 1
                                                                                                                                      Exhibit 8
                                    Individual Estate Property Record and Report                                                      Page: 3

                                                     Asset Cases
Case No.:   12-18322                                                            Trustee Name:      (330470) Richard J. Mason
Case Name:      REINHART, LORI A.                                               Date Filed (f) or Converted (c): 05/03/2012 (f)
                                                                                § 341(a) Meeting Date:    07/20/2012
For Period Ending:     04/24/2019                                               Claims Bar Date:     04/30/2018


 Major Activities Affecting Case Closing:

                            Debtor Lori A. Reinhart filed for bankruptcy on May 3, 2012. Trustee Mason reviewed the case and
                            determined there were no assets and an NDR was filed on August 3, 2012.

                            After the closing of the case the U.S. Trustee received notification that the Debtor is entitled to a gross
                            settlement award of $63,918.80 for a mesh products liability claim (Case Number: 2:14-CV-17411 in the US
                            District Court for the Southern District of West Virginia. Defendants: Mentor Worldwide, LLC and Coloplast
                            Corporation)

                            Prior to filing the bankruptcy case, the Debtor unknowingly had a defective devise implanted, and post-
                            petition, filed a product liability action to recover damages. Upon information and belief, the U.S. Trustee
                            believes that the proceeds from the settlement may be property of the estate pursuant to 11 U.S.C. § 541(a).
                            The case was officially reopened and Trustee Mason was reassigned.

                            Trustee hired outside counsel, approved by court order, to assist with this matter. Counsel is still trying to
                            negotiate a settlement involving the defendant and debtor’s lawyer. We are waiting for a response to our
                            proposal for the lawyer to compromise his fees as of Nov. 1, 2017

                            Trustee's counsel concluded his study and informed the Trustee that he believes assets will be collected in
                            this case. Thus a Report of Assets and Request for Claims Bar Date was filed on the docket on January 15,
                            2018 setting a bar date of April 30, 2018. Only one claim was filed.

                            The personal injury settlement funds were received on May 30, 2018 for $38,291.11 and deposited the next
                            day. Trustee's counsel was paid the following week. Case was put on hold to find and hire a Tax Accountant
                            for Estate funds in 2017-2018. An accountant was found and hired in September 2018. The accountant
                            finalized the Estate tax returns in late October 2018 and payment was sent to accountant as ordered in early
                            November 2018. After this payment cleared the bank, there was nothing further to do in this case and the
                            Trustee began preparing the TFR. All assets have been fully administered. Due to the lack of creditors that
                            filed proofs of claim there ended up being a large surplus to be returned back to the Debtor.

                            Trustee's Final Report was submitted to the UST Office on December 19, 2018. The UST Office approved
                            and filed the TFR with the court on February 1, 2019. That same day, Trustee filed his Fee and Expense
                            application and the Notice of Final Report. A Hearing date of March 6, 2019 was set for the Final Report. The
                            Report and Trustee Fee/Expense Application were approved at the March 6, 2019 hearing. There were no
                            objections.

                            The checks were made and disbursed on March 7, 2019. The Surplus distribution payment to Lori A. Reinhart
                            cleared the bank on March 13, 2019. Trustee's Fee and Expense Reimbursement payment cleared the bank
                            on March 14, 2019. And the Capital One, N.A. creditor payment with surplus interest cleared the bank on
                            March 15, 2019. The bankruptcy estate's account is now at $0.00 and the Estate can be closed.

                            The TDR was submitted to the UST Office on March 29, 2019 for review and filing.




 Initial Projected Date Of Final Report (TFR): 04/01/2018              Current Projected Date Of Final Report (TFR):     02/01/2019 (Actual)


                     04/24/2019                                                     /s/Richard J. Mason
                        Date                                                        Richard J. Mason




UST Form 101-7-TDR ( 10 /1/2010)
                     Case 12-18322                   Doc 43       Filed 04/25/19 Entered 04/25/19 10:19:19                                 Desc Main
                                                                   Document     Page 9 of 12
                                                               Form 2                                                                              Exhibit 9
                                                                                                                                                   Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:              12-18322                                             Trustee Name:                       Richard J. Mason (330470)
Case Name:             REINHART, LORI A.                                    Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***0546                                           Account #:                          ******3000 Bankruptcy Estate of Lori A. Reinhart
For Period Ending: 04/24/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                           3                                        4                                5                 6                    7

  Trans.    Check or         Paid To / Received From            Description of Transaction          Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                                Tran. Code       $                  $

 05/30/18                AWKO Coloplast Qualified            Personal injury settlement                              38,291.11                                  38,291.11
                         Settlement Fund                     proceeds as approved by
                                                             2/22/2018 court order (see docket
                                 5487 San Felipe St, Suite   # 31). Total gross proceeds of
                                 4550                        debtor's settlement award was
                                 Houston, TX 77057           $63,918.80. After payment of the
                                                             MDL Fee, Expenses, Liens and
                                                             Settled Contingency Fee, the net
                                                             amount to the Bankruptcy Estate
                                                             is $38,291.11

              {10}       Settlement Alliance                 Total gross settlement proceeds of    1242-000                                                     38,291.11
                                                             the Settlement Award were held
                                                             by Settlement Alliance, a court-
                                                             approved fiduciary tasked with
                                                             distributing settlement proceeds
                                                             (see page 2 of the Motion, Docket
                                                             # 30 for details)

                                                                                   $63,918.80

              {10}       Federal Multidistrict Litigation    Settlement Alliance has               1242-000                                                     38,291.11
                         Assessment                          represented to Trustee Mason that
                                                             a court ordered Federal
                                                             Multidistrict Litigation Assessment
                                                             of 5% gross award must be paid
                                                             from the Settlement Award (see
                                                             page 2 of the Motion, Docket # 30
                                                             for details)

                                                                                    -$3,195.94

              {10}       Baron & Budd, P.C. - PI             PI Attorneys asserted to Trustee      1242-000                                                     38,291.11
                         Attorneys' Fee                      Mason that they were entitled to a
                                                             contingency fee of 40% of the
                                                             Settlement Award. Trustee
                                                             negotiated a settlement with the PI
                                                             Attorneys and reduced the
                                                             contingency fee to 25% of the
                                                             Settlement Award (calculated after
                                                             payment of the Multidistrict
                                                             Litigation Fee) (see page 2 of the
                                                             Motion, Docket # 30 for details)

                                                                                   -$15,180.71

              {10}       Baron & Budd, P.C. - Attorney       PI Attorneys Expenses negotiated      1242-000                                                     38,291.11
                         Expenses                            in addition to the 25% contingency
                                                             fee (see page 2 of the Settlement
                                                             Motion, Docket # 30)

                                                                                    -$1,653.84

              {10}       Medical Liens                       Medical Liens deducted from           1242-000                                                     38,291.11
                                                             Settlement Award after MDL and
                                                             PI fees and expenses are
                                                             disbursed (see page 2 of the
                                                             Settlement Motion, Docket # 30,
                                                             for details).

                                                                                    -$5,597.20

 06/01/18     101        SHAW FISHMAN GLANTZ &               Compensation and Expense                                                  12,858.72                25,432.39
                         TOWBIN LLC                          Reimbursement payment to
                                                             Trustee's counsel as approved by
                                 321 North Clark Street,     court order (see Docket # 34)
                                 Suite 800
                                 Chicago, IL 60654

                                                             Approved Compensation for             3210-000                                                     25,432.39

                                                                                           Page Subtotals:         $38,291.11        $12,858.72      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                    Case 12-18322                Doc 43          Filed 04/25/19 Entered 04/25/19 10:19:19                                   Desc Main
                                                                  Document     Page 10 of 12
                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              12-18322                                             Trustee Name:                        Richard J. Mason (330470)
Case Name:             REINHART, LORI A.                                    Bank Name:                           Rabobank, N.A.
Taxpayer ID #:         **-***0546                                           Account #:                           ******3000 Bankruptcy Estate of Lori A. Reinhart
For Period Ending: 04/24/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                         4                                 5                 6                     7

  Trans.    Check or        Paid To / Received From            Description of Transaction            Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                                 Tran. Code       $                  $

                                                            Trustee's Counsel fees as
                                                            approved by 3/07/2018 court order
                                                            (see Docket # 34)

                                                                                   $12,762.43

                                                            Approved Expense                        3220-000                                                      25,432.39
                                                            Reimbursement for Trustee's
                                                            Counsel expenses as authorized
                                                            by 3/07/2018 court order (see
                                                            Docket # 34)

                                                                                        $96.29

 06/29/18                Rabobank, N.A.                     Bank and Technology Services            2600-000                                 39.67                25,392.72
                                                            Fees

 07/31/18                Rabobank, N.A.                     Bank and Technology Services            2600-000                                 38.95                25,353.77
                                                            Fees

 08/31/18                Rabobank, N.A.                     Bank and Technology Services            2600-000                                 37.68                25,316.09
                                                            Fees

 09/28/18                Rabobank, N.A.                     Bank and Technology Services            2600-000                                 19.41                25,296.68
                                                            Fees

 10/19/18     102        TIBBLE & WESLER, CPA P.C.          Fixed Fee for Accountant Tax            3310-000                             1,200.00                 24,096.68
                                                            Services as Authorized by Court
                                2813 WEST MAIN              Order (see Docket # 37)
                                KALAMAZOO, MI 49006

 10/31/18                Rabobank, N.A.                     Bank and Technology Services            2600-000                                 22.86                24,073.82
                                                            Fees

 11/30/18                Rabobank, N.A.                     Bank and Technology Services            2600-000                                 19.81                24,054.01
                                                            Fees

 03/07/19     103        RICHARD J. MASON, Trustee of       Payment Awarded from 3/06/2019                                               2,503.16                 21,550.85
                         the Bankruptcy Estate of Lori A.   Court Order Approving Trustee's
                         Reinhart                           Fee and Expense Application.
                                                            *******-0016
                                c/o McGuireWoods LLP,
                                77 West Wacker Drive,
                                Suite # 4100
                                Chicago, IL 60601-1815

                                                            Payment for Trustee                     2100-000                                                      21,550.85
                                                            Compensation Awarded from
                                                            3/06/2019 Court Order (see Final
                                                            Report and Docket # 42)

                                                                                     $2,441.08

                                                            Payment for Trustee Expenses for        2200-000                                                      21,550.85
                                                            Shipping Costs of Checks -
                                                            Awarded from 3/06/2019 Court
                                                            Order (see Final Report and
                                                            Docket # 42)

                                                                                        $62.08

 03/07/19     104        Capital One, N.A.                  Combined Distribution and                                                       170.50                21,380.35
                                                            Surplus Interest Payment
                                c/o Becket and Lee LLP,     Awarded from Final Report on
                                PO BOX 3001                 Unsecured Proof of Claim # 1-1
                                Malvern, PA 19355-0701

                                                            Distribution Payment in-fill on         7100-000                                                      21,380.35
                                                            Proof of Claim # 1-1


                                                                                              Page Subtotals:             $0.00        $4,052.04       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
                       Case 12-18322             Doc 43       Filed 04/25/19 Entered 04/25/19 10:19:19                                    Desc Main
                                                               Document     Page 11 of 12
                                                           Form 2                                                                                  Exhibit 9
                                                                                                                                                   Page: 3
                                           Cash Receipts And Disbursements Record
Case No.:                 12-18322                                      Trustee Name:                     Richard J. Mason (330470)
Case Name:                REINHART, LORI A.                             Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***0546                                    Account #:                        ******3000 Bankruptcy Estate of Lori A. Reinhart
For Period Ending: 04/24/2019                                           Blanket Bond (per case limit): $5,000,000.00
                                                                        Separate Bond (if applicable): N/A
    1             2                    3                                      4                                5                      6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction        Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                       Tran. Code       $                       $



                                                                                  $168.44

                                                         Surplus Interest Payment on Proof   7990-000                                                            21,380.35
                                                         of Claim # 1-1

                                                                                    $2.06

 03/07/19        105      REINHART, LORI A.              Remaining Surplus Estate Funds      8200-002                                 21,380.35                       0.00
                                                         Returned to Debtor as Approved
                                1406 AMHERST DRIVE       in Trustee's Final Report
                                SCHAUMBURG, IL 60194

                                           COLUMN TOTALS                                                       38,291.11               38,291.11                     $0.00
                                                 Less: Bank Transfers/CDs                                             0.00                  0.00
                                           Subtotal                                                            38,291.11               38,291.11
        true
                                                 Less: Payments to Debtors                                                             21,380.35

                                           NET Receipts / Disbursements                                       $38,291.11             $16,910.76


                                                                                                                                                     false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                  Case 12-18322               Doc 43        Filed 04/25/19 Entered 04/25/19 10:19:19                             Desc Main
                                                             Document     Page 12 of 12
                                                        Form 2                                                                           Exhibit 9
                                                                                                                                         Page: 4
                                        Cash Receipts And Disbursements Record
Case No.:           12-18322                                         Trustee Name:                   Richard J. Mason (330470)
Case Name:          REINHART, LORI A.                                Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***0546                                       Account #:                      ******3000 Bankruptcy Estate of Lori A. Reinhart
For Period Ending: 04/24/2019                                        Blanket Bond (per case limit): $5,000,000.00
                                                                     Separate Bond (if applicable): N/A

                                        Net Receipts:                  $38,291.11
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                    $21,380.35
                 Less Other Noncompensable Items:                           $0.00

                                          Net Estate:                  $16,910.76




                                                                                                        NET                      ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                 BALANCES
                                 ******3000 Bankruptcy Estate of Lori A.                $38,291.11         $16,910.76                    $0.00
                                 Reinhart
                                                                                        $38,291.11               $16,910.76                   $0.00




                 04/24/2019                                                  /s/Richard J. Mason
                    Date                                                     Richard J. Mason




UST Form 101-7-TDR (10 /1/2010)
